Citation Nr: 1141481	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Waco, Texas VA Regional Office.  In May 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the time of the hearing, he submitted additional private treatment records, accompanied by a waiver of RO consideration. 

The Veteran's claim for entitlement to service connection for bilateral hearing loss was originally denied by the RO in March 2008.  In May 2009, the Veteran filed to reopen his claim, and the claim was reopened and denied on the merits by the RO in the September 2009 rating decision.  However, because the Board conducts a de novo adjudication of all issues on appeal, its adjudication on the merits would also require a determination of whether new and material evidence has been submitted, even if the RO already reopened the claim.  Accordingly, the issue is as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a bilateral foot disability was originally addressed by the RO as one to whether new and material evidence had been submitted.  However, the Veteran submitted evidence within the year following what would have been the prior final decision.  That evidence constituted new and material evidence because it showed that the Veteran had a current diagnosis of a bilateral foot condition.  Thus, it is not a claim to reopen but rather a continuation of the original claim.  38 C.F.R. § 3.156 (b) (2011); Voracek v. Shinseki, 421 F.3d 1299 (2009); Bond v. Shinseki, 2011 WL 4684291 (Vet. App. 2011).

On July 2009 VA examination, the Veteran reported that he had retired in June 2005 due to medical disabilities of his feet, low back, vision, and hearing loss, as well as anxiety and depression.  In the May 2011 Travel Board hearing, he testified that he was receiving Social Security Administration (SSA) disability benefits.  A review of the claims file found that any SSA decision has not been secured, nor any records upon which such decision may have been based.  Because such SSA records may be relevant to this claim, remand for such records is necessary.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  With respect to the third factor, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board may not substitute its own medical judgment or opinions for medical evidence.  While the Veteran was afforded a VA examination pursuant to this claim in January 2008, no medical opinion was requested or offered regarding the etiology of his bilateral foot disorder.  A July 2009 VA foot examination referred to the Veteran's contentions regarding the disability at issue but also did not offer an opinion regarding etiology.  Thus, although opinion-like statements are of record, there is no medical opinion of record based upon a complete review of the record as well as a full physical examination, accompanied by a rationale, regarding the relationship between the Veteran's in-service foot problems and his currently diagnosed bilateral foot disorder, both on a direct and an aggravation basis.  Because the questions presented are medical in nature, a VA nexus examination to determine the likely etiology for the Veteran's bilateral foot disorder is necessary.

At the time of the Travel Board hearing the Veteran submitted, with a waiver of RO consideration, VA treatment records from the Lubbock VA Medical Center beginning in June 2010 and the Albuquerque VA Medical Center from November 2010 through January 2011.  While the record also reflects that the Veteran received treatment from VA facilities in Big Spring, San Angelo, and San Antonio, review of the claims file reveals that the most recent treatment records obtained by the RO from Lubbock as well as from Big Spring and San Angelo are dated in August 2009.  On remand, any outstanding VA treatment records should be obtained.

Finally, an August 2009 rating decision by the RO reopened the Veteran's claim for service connection for bilateral hearing loss, but denied it on the merits.  In a September 2009 statement, he clearly indicated disagreement with this decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a Statement of the Case has not yet been issued, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case on the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.  Advise the Veteran that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If the Veteran perfects an appeal, return the matter to the Board for appellate consideration.

2.  Secure copies of clinical records not already associated with the claims file from the VA medical facilities in Lubbock, Big Spring, San Angelo, Albuquerque, and San Antonio documenting treatment for the Veteran's bilateral foot disorder.  

3.  Obtain copies of SSA's disability determination on the Veteran's claim for SSA disability benefits and of any and all medical records on which such determination was based.  

4.  After obtaining as much of the above evidence as exists, the RO should arrange for a foot examination of the Veteran by an appropriate physician to determine the nature and likely etiology of any bilateral foot disorder found, and in particular whether or not any such disability is related to (i.e. was caused or aggravated by) his active duty service.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should identify (by medical diagnosis) the Veteran's current bilateral foot disorder(s), and as to each disability entity diagnosed, indicate the most likely etiology for such disability.  

Specifically, the examiner should comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability was incurred in or aggravated in active duty service?  The opinion must specifically include reference to the finding on November 1976 service entrance examination of bilateral hammertoes and pes cavus, not considered disabling, and the initial complaint of foot pain shortly thereafter during basic training.  The examiner must provide a rationale for all opinions offered.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

6.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


